Citation Nr: 1715963	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cold weather injuries to all extremities, to include peripheral neuropathy.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence indicates that the Veteran's current disabilities of the extremities are not related to cold weather exposure during active service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injuries for all extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied when the Veteran filed his fully developed claim in   May 2015. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's post service treatment records and VA examination report are of record.  The Board notes that the Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In this case, the RO attempted to obtain additional records by alternative means.  In August 2007, the RO advised the Veteran that his STRs     were destroyed in a fire and requested that he submit any relevant documents in     his possession.  In June 2015, the RO requested the Veteran's service personnel records.  Although some records were received, they mainly pertained to the Veteran's post-service request for medals.  

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and manifests arthritis and/or an organic diseases of the nervous system (such as peripheral neuropathy)      to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has residual cold weather injuries of the extremities, to include peripheral neuropathy, related to his exposure to cold weather while serving in Korea.  He stated he had to work and sleep in the elements, causing his extremities to ache, which have continued to ache since. 

At the outset, the Board notes the medical evidence of record reflects that the Veteran has been diagnosed with peripheral neuropathy and degenerative joint disease in his extremities during the course of the appeal, as shown on the August 2015 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  Thus, the remaining question in this case becomes whether such conditions are related to service.  

As discussed above, the Veteran's STRs were destroyed by fire in 1973 and are unavailable.  However, when the Veteran underwent VA examination in connection with his claim in May 2015, he reported to the examiner that he was posted in Korea in 1952 on two occasions-from October to December 1952 and again from September to April 1953 where was exposed to cold weather.  He stated that his    feet were cold and stiff, but he was never treated for frostbite and his ears were not frozen.  

Private and VA treatment records show that the Veteran has complained of pain       and numbness in his extremities since at least 2009 until the present.  The Veteran reports that he was diagnosed with neuropathy as early as 2005 by his VA physician; however, the first indication of record for post-service treatment was not until March 2009 when a private neurologist diagnosed the Veteran with severe sensorimotor polyneuropathy of his legs.  Per the March 2009 EMG report, the Veteran's peroneal and tibial motor amplitudes and velocities were low, sural sensory responses were absent, and the needle examination was normal. Further, the Veteran stated at his August 2015 VA examination that his symptoms did not manifest until the late 1980s, approximately 30 years after separation from service.  In sum, there is no competent evidence showing neuropathy or arthritis of the extremities in service or within one year following discharge from service.  Thus, competent evidence linking the current conditions with service is required to establish service connection.  

On this question, a medical opinion was provided by the August 2015 examiner,   who reviewed the claims file.  Following examination of the Veteran, the VA examiner remarked that the Veteran did not have nor had he ever been diagnosed   with any cold weather injuries.  The examiner noted the Veteran's past medical     history and treatment for complaints of pain and numbness in the extremities. X-rays revealed osteoarthritis of the bilateral hands and feet.  The impression for the feet showed degenerative changes most striking at the bilateral metatarsophalangeal      joint of the first digit, which was more striking on the left side than right side and bilateral calcaneal heel spurs.  The impression for the hands showed bilateral patchy degenerative changes noted most striking at the right proximal interphalangeal joint but also involving the distal interphalangeal joints bilaterally. There was involvement of both the right and left interphalangeal joint of the thumbs. The examiner diagnosed the Veteran with degenerative joint disease of the bilateral hands and sensory neuropathy of the bilateral hands and bilateral feet. 

The examiner opined that it was less likely than not that the Veteran's current extremity disabilities were caused by or a result of his service, to include cold weather exposure therein.  The examiner explained that the Veteran's disabilities are compatible with the aging process as the Veteran reported the onset of symptoms did not begin until the late 1980s in his hands and only ten years prior    to the examination (around 2005) for his lower extremities.  Finally, the examiner concluded that the Veteran had no evidence of any cold injury residuals because although the Veteran was exposed to cold, he was never treated for cold injuries    per his own admission.  As this opinion was provided following examination 
of the Veteran and thorough review of the claims file, and included a detailed rationale, the Board finds this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it    is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no probative medical opinion to the contrary that addresses the facts of the Veteran's case.

The Board acknowledges that the Veteran reportedly served as a medic in service, and therefore has at least some basic medical/first aid training.  However, there is no indication that he has a medical degree, and his occupations following service included carpentry and sales.  Determining whether current diagnoses such as peripheral neuropathy and arthritis are residuals of cold exposure occurring decades previously requires medical expertise to determine.  On this question, the Board finds the opinion of the 2015 VA examiner, a medical doctor, to be significantly more probative than the Veteran's assertions as to the etiology of his current extremity disabilities.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

The Board does not dispute the Veteran's assertion that he was exposed to very cold and harsh conditions while stationed in Korea.  Rather, the Board finds that the preponderance of the competent and probative evidence is against a finding     that the current disabilities arose in service or within one year thereafter, or are etiologically related to service, to include the cold exposure therein.  Accordingly, as the preponderance of the evidence is against the claim, service connection for     residuals of cold weather injuries is denied. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for residuals of cold weather injuries to all extremities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


